Citation Nr: 0609029	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-07 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to higher initial rating for post-traumatic 
stress disorder (PTSD).  

2.  Whether there was clear and unmistakable error (CUE) in 
an October 1994 rating decision that denied a claim of 
service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  That 
rating decision initially denied service connection for PTSD, 
but service connection therefor was granted in a July 2003 
rating decision.  In February 2004, the RO also determined 
that CUE had not been committed in an October 1994 rating 
decision that denied service connection for PTSD.

The issue of entitlement to higher initial rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The October 1994 rating decision, which denied service 
connection for PTSD was supported by evidence then of record, 
and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome.


CONCLUSION OF LAW

Prior RO determinations are not clearly and unmistakably 
erroneous in failing to establish service connection for 
PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to claims of clear and unmistakable error, since 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision);  
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curium) 
(citing Parker as "holding VCAA inapplicable to claim that 
RO decision contained CUE," and Livesay v. Principi, 15 Vet. 
App. 165, 178-79 (2001) (en banc) as "holding that CUE 
motion is not claim for benefits and that VCAA definition of 
claimant cannot encompass person seeking revision of final 
decision based on CUE").

Laws and Regulations

The prior decisions that denied a claim of service connection 
for a PTSD are "final and binding" on the veteran based on 
the evidence then of record in the absence of, for example, a 
collateral attack showing clear and unmistakable error.

The Court has held that for there to be a valid claim of CUE 
in a prior final decision, either the correct facts as they 
were known at the time in question were not before the 
adjudicator or the legal provisions effective at that time 
were improperly applied; conversely, a mere difference of 
opinion in the outcome of the prior adjudication, including 
insofar as how the evidence was weighed or evaluated, or a 
failure in the "duty to assist," are not grounds for a 
finding of CUE.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc);  Glynn v. Brown, 6 Vet. App. 523 (1994);  
Mason (Sangernetta) v. Brown, 8 Vet. App. 44 (1995);  Luallen 
v. Brown, 8 Vet. App. 92 (1995);  see also Crippen v. Brown, 
9 Vet. App. 412, 421 (1996) (Court recognized in Russell, 
Glynn and Mason, that a viable claim of CUE must be premised 
on a clear failure to consider certain highly probative 
evidence, in the first instance, versus asking the Board now 
to reweigh or reevaluate the evidence previously considered 
in the prior final decision).

Moreover, the Court has stated that CUE is a very specific 
and rare kind of error of fact or law that is "undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made," and that, but for the error, the result 
of the adjudication would have been manifestly different.  
Russell, 3 Vet. App. at 313-14.

It also is important to bear in mind that a finding of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on the current 
state of the law or with the benefit of augmenting the record 
after the decision in question with additional evidence that 
did not exist at the time of the prior adjudication.  Damrel 
v. Brown, 6 Vet. App. 242 (1994).

Analysis

A review of the record fails to identify any error, let alone 
clear and unmistakable error, in the October 1994 RO 
determination.  Particularly, the veteran has not alleged or 
shown that the correct facts as they were known at the time 
in question were not before the adjudicator or the legal 
provisions effective at that time were improperly applied.  
The veteran contends in his CUE claim that the RO erred in 
not confirming his stressors and in essence that the April 
1994 VA PTSD examination was improperly conducted.  The 
veteran, as a lay person, is not competent to make a medical 
determination, such as offering a critique of a VA examiner's 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore, because the veteran was not diagnosed 
with PTSD at the time of the October 1994 rating decision, 
any development regarding stressors would have been 
immaterial; therefore there would have been no obvious and 
manifestly different outcome.  

The veteran also contends that VA committed CUE by failing in 
its duty to assist under the VCAA by not requesting combat 
action history information and FBI records related to his 
conviction and resulting incarceration on drug charges.  As 
aforementioned, the VCAA was not in effect in October 1994; 
therefore, such an assertion cannot form the basis of a CUE 
claim.  Likewise, any failure in the duty to assist is not 
grounds for a finding of CUE.  
ORDER

The October 1994 RO determination is not clearly and 
unmistakably erroneous in failing to establish service 
connection for PTSD and the appeal is denied.


REMAND

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings. The Court stated 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions. Colvin at 175.  The veteran submitted 
medical evidence dated in August 2002 showing a diagnosis of 
PTSD.  This evidence caused the RO to grant service 
connection for PTSD and assign a 50 percent rating therefor.  
The Board finds that while this evidence is helpful for 
service connection purposes, it is insufficient for purposes 
of evaluating whether a higher initial rating should apply; 
therefore, an examination to determine the nature and 
severity of the veteran's service-connected PTSD is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service-
connected PTSD for rating purposes.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should report 
findings with respect to each of the 
following factors:  (1)  total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name; and  (2)  
occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


